Exhibit 10.2

 

EQUIPMENT PURCHASE AGREEMENT

 

This EQUIPMENT PURCHASE AGREEMENT (this “Agreement”), effective as of December
18, 2013 (the “Effective Date”) is entered into by and among 3DX Industries,
Inc., a Nevada corporation (“3DX” or the “Purchaser”), and Roger Janssen, an
individual (“Janssen” or the "Seller"). Each of the parties to this Agreement is
referred to herein individually as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Seller desires to sell and Purchaser desires to purchase that
certain Equipment owned by Seller, as specifically set forth in the attached
Schedule A (the “Equipment”);

 

WHEREAS, the Parties hereto wish to provide for the terms and conditions upon
which the Purchaser will acquire the Equipment from the Seller;

 

WHEREAS, Seller acknowledges that any and all rights, title and/or privilege are
being forever discharged, sold and transferred to Purchaser;

 

WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
the Equipment from Seller for an aggregate purchase price of $500,000 USD
pursuant to the terms and conditions set forth in this Agreement; and,

 

WHEREAS, the foregoing recitals are true and accurate and express the intentions
of the Parties hereto and are hereby incorporated by this reference into the
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, representations, warranties, and agreements contained herein, and
intending to be legally bound, the Seller and the Purchaser agree as follows:

ARTICLE I

 

SALE AND PURCHASE OF EQUIPMENT

 

Section 1.01 Equipment to be Purchased. Upon satisfaction of all conditions to
the obligations of the Parties contained herein (other than such conditions as
shall have been waived in accordance with the terms hereof), the Seller shall
sell, transfer, convey, assign and deliver to the Purchaser, and the Purchaser
shall purchase from the Seller, at the Closing (as defined in Section 2.01), all
of the Equipment, as more specifically set forth in Schedule A hereto.

 



Section 1.02 Assumed Obligations. Except as expressly set forth in Section 1.03,
the Purchaser shall have no responsibility for any of the Seller’s obligations
(including contracts, leases, product warranties, purchase orders and
liabilities of any type, kind or nature), whether fixed, accrued, contingent or
otherwise, and whether arising in contract, in tort, by violation of law, by
operation of law, or otherwise, and all such obligations shall remain with the
Seller and are herein referred to as the “Excluded Obligations.” The Excluded
Obligation shall include the debt for which any of the above Equipment provide
security, with the security to be cancelled at the same time as the Equipment
themselves are transferred to the Purchaser, so that the Equipment are received
free and clear or any liens or encumbrances by the Purchaser.

 

Section 1.03 Consideration. The purchase price for the Equipment shall be an
aggregate of USD$500,000 payable to Seller in the form of a promissory note (the
“Note”). The Note shall have the following terms and conditions:

 

a.Principal Amount Owed: The principal amount due to Seller by Purchaser shall
equal $500,000 USD.

b.Maturity Date: The Note is payable on or before December 15, 2018.

c.Interest Rate: The Note shall bear an interest rate of 1.64% per annum.

d.Payments: Interest on the Note shall be due and payable on a quarterly basis.

e.Transferability: The Note shall be transferable.

f.Conversion: At the Seller’s option, the Note shall entitled the holder to
convert accrued principal and interest under the Note, in whole or in part, into
restricted shares of the common stock of the Purchaser at a deemed conversion
price of $0.50 USD per share.

 

ARTICLE II

 

CLOSING; DOCUMENTS OF CONVEYANCE

 

Section 2.01 Closing. The purchase and sale contemplated hereby shall be
consummated at a closing (referred to herein as the “Closing”) to be held at the
offices of Purchaser on or before the 30th day after the Effective Date of this
Agreement (the “Closing Date”), provided that, if agreed amongst the attorneys
for the Seller and Purchaser, the purchase and sale contemplated hereby shall be
consummated at a Closing by way of attorney undertakings. The purchase and sale
shall be deemed effective for all purposes as of the close of business on the
Closing Date.

 

Section 2.02 Actions to be Taken at the Closing. At the Closing, the Parties
will take the following actions and deliver the following documents:

 

(a) Seller will execute and deliver to Purchaser such instruments of conveyance
and evidence of the transfer of title to the Equipment from Seller to Purchaser
as Purchaser may reasonably request;

 

(b) Purchaser shall issue to Seller the Note in conformity with the terms and
conditions set forth hrein; and,

 

(c) Purchaser and Seller will each deliver to the others (to the extent
applicable), all consents and approvals (including, without limitation,
resolutions and incumbency certificates of the directors and officers of each,
and necessary minutes or resolutions of the stockholders of each) required for
each party to enter into this Agreement and consummate the transactions
described herein.

 

All instruments of conveyance shall be free of all Encumbrances except for any
liens securing the Assumed Obligations and shall be in form and content
reasonably acceptable to counsel for the Purchaser and the Seller.

 

Section 2.03 Transfer of Possession. Simultaneously with Closing, the Seller
shall give the Purchaser full possession and enjoyment of the Equipment.

 

ARTICLE III

 

DELIVERIES AND DUE DILIGENCE PRIOR TO CLOSING

 

Section 3.01 Seller Deliveries. Seller shall deliver to Purchaser, within five
(5) days from the date of execution hereof, any and all documentation relating
to Seller's acquisition and ownership of the Equipment in the Seller’s
possession. On the Closing Date, Seller shall deliver any and all documentation
relating to the Equipment. Such documentation shall include all papers,
documents, computerized databases and records of Seller relating to the
Equipment in the Seller’s possession, including without limitation all
corporate, marketing records, purchase records, accounting and financial records
and maintenance and production records, documents and information relating to
the production and manufacturing, including "know-how," trade secrets, and other
reasonable documents as requested by Purchaser relating to the Equipment. The
Seller’s Deliveries shall be treated as confidential information and if for any
reason the Seller’s Deliveries are delivered to the Purchaser, but the
transaction does not complete, all Sellers Deliveries will be returned to the
Seller, and the Purchaser will not retain, directly or indirectly, any copies
thereof.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

The Purchaser represents and warrants to the Seller and covenants with the
Seller, as follows as of the date hereof and as of the Closing Date:

 

Section 4.01 Organization, Standing and Power. Purchaser is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on Purchaser, a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or on the ability of
Purchaser to consummate the Transactions (a “Purchaser Material Adverse
Effect”). Purchaser is duly qualified to do business in each jurisdiction where
the nature of its business or its ownership or leasing of its properties make
such qualification necessary and where the failure to so qualify would
reasonably be expected to have a Purchaser Material Adverse Effect.

 

Section 4.02 Authority; Execution and Delivery. The execution and delivery by
the Purchaser of this Agreement and the consummation by the Purchaser of the
acquisition contemplated herein have been duly authorized and approved by the
Board of Directors of the Purchaser and no other corporate proceedings on the
part of the Purchaser are necessary to authorize this Agreement. This Agreement
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with the terms hereof, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equity principles related to or limiting creditors’ rights generally
and by general principals of equity.

 

Section 4.03 No Conflicts; Consents. The execution and delivery by Purchaser of
this Agreement, does not and will not, conflict with or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or to increased, additional, accelerated
or guaranteed rights or entitlements of any person under, or result in the
creation of any lien or encumbrance upon the Equipment.

 

Section 4.04 Compliance with Laws. To the best knowledge of Purchaser, it and
each of its subsidiaries has at all times conducted its business in compliance
with all applicable laws, regulations, ordinances and other requirements of all
Governmental Bodies (including applicable federal, state and local laws, rules
and regulations respecting occupational safety and health standards). Purchaser
has not received any notice, advice, claim or complaint from any employee or
Governmental Body that Purchaser or any subsidiary has not conducted, or is not
presently conducting, its business and operations in accordance with all
applicable laws and other requirements of Governmental Bodies.

 

Section 4.05 Authority; Binding Nature of Agreement. Purchaser has the absolute
and unrestricted right, power and authority to enter into and to perform its
obligations under this Agreement; the execution, delivery and performance by
Purchaser of this Agreement have been duly authorized by all necessary action on
the part of Purchaser and its board of directors; and the approval of
Purchaser’s shareholders is not required. This Agreement constitutes the legal,
valid and binding obligation of Purchaser, enforceable against it in accordance
with its terms, subject to (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
At the Closing, Purchaser will deliver to Seller such evidence of the
authorization of its execution, delivery, and performance of this Agreement as
Seller may reasonably request.

 

Section 4.06 No Additional Agreements. The Purchaser does not have any agreement
or understanding with the Seller with respect to the transactions contemplated
by this Agreement other than as specified in this Agreement or the Note.

Section 4.07 Foreign Corrupt Practices. Neither the Purchaser, nor, to the
Purchaser’s knowledge, any director, officer, agent, employee or other person
acting on behalf of the Purchaser has, in the course of its actions for, or on
behalf of, the Purchaser (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

Section 4.08 Full Disclosure. This Agreement, and all documents delivered by
Purchaser to Seller in connection with the transactions contemplated herein, do
not (i) contain any representation, warranty or information that is false or
misleading with respect to any material fact, or (ii) omit to state any material
fact necessary in order to make the representations, warranties and information
contained and to be contained herein and therein not false or misleading.

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

The Seller represents and warrants to and for the benefit of Purchaser as
follows as of the date hereof and as of the Closing Date:

 

Section 5.01 Right to Enter into Agreement. The Seller has the power and
authority to enter into this Agreement and dispose of, sell, transfer, convey,
assign and deliver the Equipment, as provided in Schedule A attached hereto and
are free and clear of any liens, of any kind as provided herein.

 

Section 5.02 Organization, Standing and Power. The Seller has the power and
authority and possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold its properties and assets and to conduct its business as presently
conducted, other than such franchises, licenses, permits, authorizations and
approvals the lack of which, individually or in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect on the
Seller, a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement or on the ability of the Seller to consummate
the transactions contemplated herein (a “Seller Material Adverse Effect”). The
Seller is duly qualified to do business in each jurisdiction where the nature of
its business or its ownership or leasing of its properties make such
qualification necessary except where the failure to so qualify would not
reasonably be expected to have a Seller Material Adverse Effect.

 

Section 5.03 Authority; Execution and Delivery. The Seller has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated herein. When executed and delivered, this Agreement
will be enforceable against the Seller in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws and equity principles related to or limiting creditors’ rights
generally and by general principals of equity.

 

Section 5.04 Assets. Seller has, and will have at the Closing, good, valid and
marketable title to all of the Equipment, free and clear of any liens. Seller
has not sold, transferred, assigned or conveyed any of its right, title and
interest, or granted or entered into any option to purchase or acquire any of
its right, title or interest, in and to any of Equipment. No third party has any
option or right to acquire any of the Equipment.

 

Section 5.05 Compliance with Laws. To the best knowledge of Seller, it has at
all time conducted its business in compliance with all applicable laws,
regulations, ordinances and other requirements of all governmental bodies
(including applicable federal, state and local laws, rules and regulations
respecting occupational safety and health standards). Seller has not received
any notice, advice, claim or complaint from any employee or Governmental Body
that Seller has not conducted, or is not presently conducting, its business and
operations in accordance with all applicable laws and other requirements of
governmental bodies.

 

Section 5.06 Authority; Binding Nature of Agreement. Seller has the absolute and
unrestricted right, power and authority to enter into and to perform its
obligations under this Agreement; and the execution, delivery and performance by
Seller of this Agreement has been duly authorized by all necessary action on the
part of Seller. This Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies. At the Closing, Seller will
deliver to Purchaser such evidence of the authorization of Seller’s execution,
delivery, and performance of this Agreement as Purchaser may reasonably request.

 

Section 5.07 Non-Contravention. Neither (i) the execution, delivery or
performance of this Agreement or any of the other agreements referred to in this
Agreement, nor (ii) the consummation of any of the transactions contemplated by
this Agreement, will directly or indirectly (with or without notice or lapse of
time):

 

(a) contravene, conflict with or result in a violation of, or give any
governmental body or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under any legal requirement or any order, writ, injunction, judgment or decree
to which Seller, or any of the Equipment is subject; or

 

(b) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any contract to which Seller is a party, or
give any Person the right to (i) declare a default or exercise any remedy under
any contract to which Seller is a party, (ii) accelerate the maturity or
performance of any contract to which Seller is a party, or (iii) cancel,
terminate or modify any contract to which Seller is a party.

 

Seller is not and will not be required to make any filing with or given any
notice to, or to obtain any consent from, any person in connection with (x) the
execution, delivery or performance of this Agreement or any of the other
agreements referred to in this Agreement, or (y) the consummation of any of the
transactions contemplated by this Agreement, except to the extent the consent of
third parties may be required in connection with the assignment of the
Equipment.

 

Section 5.08 Brokers. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the acquisition of the Equipment
based upon arrangements made by or on behalf of the Seller.

 

Section 5.09 Investment Company. The Seller is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “Investment
Company” within the meaning of the Investment Seller Act of 1940, as amended.

 

Section 5.10 Full Disclosure. This Agreement, and all documents delivered by
Seller to Purchaser in connection with the transactions contemplated herein, do
not (i) contain any representation, warranty or information that is false or
misleading with respect to any material fact, or (ii) omit to state any material
fact necessary in order to make the representations, warranties and information
contained and to be contained herein and therein not false or misleading.
Purchaser has completed its due diligence investigation of Seller.

 

ARTICLE VI

DELIVERIES AND CONDUCT OF THE PARTIES AFTER CLOSING

 

Section 6.01 Deliveries of the Purchaser.

(a) At or prior to the Closing, the Purchaser shall deliver to the Seller:

(i) a copy of this Agreement executed by Purchaser; and

(ii) the Note.

(b) Deliveries of the Seller. At or prior to the Closing, the Seller shall
deliver to the Purchaser:

(i) a copy of this Agreement executed by Seller;

(ii) any and all documentation relating to the Equipment;

(iii) all of the Bills of Sale, deeds, assignments and other conveyance and
transfer documentation required for conveyance of the Equipment from Seller to
Purchaser; and,

Section 6.02 Cooperation. The Purchaser and the Seller will cooperate upon and
after the Closing Date in effecting the orderly transfer of the Equipment to the
Purchaser. Without limiting the generality of the foregoing, the Seller, at the
request of the Purchaser without additional consideration, but with
reimbursement for all additional expenses incurred by the Seller preparing such
documentation, will execute and deliver from time to time such further
instruments of assignment, conveyance and transfer, will sign any documents
necessary or useful to ensure that all of the right, title and interest in and
to the Equipment vests in the Purchaser, will cooperate in the conduct of
litigation and the processing and collection of insurance claims, and will take
such other actions as may reasonably be required to convey and deliver to the
Purchaser more effective title to the Equipment, or to confirm and perfect the
Purchaser’s title thereto, as contemplated by this Agreement.

 

ARTICLE VII

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER.

 

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions:

 

Section 7.01 Accuracy of Representations. Each of the representations and
warranties made by Seller in this Agreement and in each of the other agreements
and instruments delivered to Purchaser and Purchaser in connection with the
transactions contemplated by this Agreement shall have been materially accurate
in all respects as of the date of this Agreement, and shall be materially
accurate in all respects as of the Closing Date as if made on the Closing Date.

 

Section 7.02 Performance of Covenants. Each covenant or obligation that Seller
is required to comply with or to perform at or prior to the Closing shall have
been materially complied with.

 

Section 7.03 Consents. All Consents required to be obtained in connection with
the transactions contemplated by this Agreement shall have been obtained and
shall be in full force and effect.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER.

 

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of the
following conditions:

 

Section 8.01 Accuracy of Representations. Each of the representations and
warranties made by Purchaser in this Agreement and in each of the other
agreements and instruments delivered to Seller in connection with the
transactions contemplated by this Agreement shall have been accurate in all
respects as of the date of this Agreement, and shall be accurate in all respects
as of the Closing Date as if made on the Closing Date.

 

Section 8.02 Performance of Covenants. All of the covenants and obligations that
Purchaser is required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all respects.

 

Section 8.03 Consents. All Consents required to be obtained in connection with
the transactions contemplated by this Agreement shall have been obtained and
shall be in full force and effect.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01 Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at, or after the Closing) for the purpose of carrying out or evidencing any
of the transactions contemplated by this Agreement.

 

Section 9.02 Fees and Expenses. All fees, costs and expenses (including legal
fees and accounting fees) that have been incurred or that are incurred in the
future by any party in connection with the transactions contemplated by this
Agreement, including all fees, costs and expenses incurred by such party in
connection with or by virtue of (a) any investigation and review conducted by
such party of the other party’s business (and the furnishing of information in
connection with such investigation and review), (b) the negotiation, preparation
and review of this Agreement and all agreements, certificates, opinions and
other instruments and documents delivered or to be delivered in connection with
the transactions contemplated by this Agreement, (c) the preparation and
submission of any filing or notice required to be made or given in connection
with any of the transactions contemplated by this Agreement, and the obtaining
of any Consent required to be obtained in connection with any of such
transactions, and (d) the consummation of the transactions contemplated hereby
shall be paid: (i) by Purchaser, if incurred by Purchaser; and (ii) by Seller,
if incurred by Seller.

 

Section 9.03 Attorneys’ Fees. If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party hereto, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).

 

Section 9.04 Notices. Any notice or other communication required or permitted to
be delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

 

If to the Purchaser, to:

 

3DX Industries Inc.

_________________________

_________________________

_________________________

 

If to the Seller, to:

Roger Janssen

_________________________

_________________________

_________________________

 

Section 9.05 Termination.

(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(i) The Purchaser may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing in the event the Seller has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, the Purchaser has notified the Seller of the breach, and
the breach has continued without cure for a period of twenty days after the
notice of breach;

(ii) The Seller may terminate this Agreement by giving written notice to the
Purchaser at any time prior to the Closing in the event the Purchaser has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, the Seller has notified the Purchaser of the
breach, and the breach has continued without cure for a period of twenty days
after the notice of breach.

(b) Effect of Termination. If any Party terminates this Agreement pursuant to
this Section 9.05 above, all rights and obligations of the Parties hereunder
shall terminate without any liability of any Party to any other Party to
consummate its obligations hereunder or to complete the transactions
contemplated by this Agreement, except for any liability of any Party then in
breach.

Section 9.06 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Seller will be entitled to specific performance under this Agreement.
The Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

Section 9.07 Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.

Section 9.08 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

Section 9.09 Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

Section 9.10 Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Exhibits and Schedules hereto, (a) constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the Parties with respect to the transactions and (b) are not
intended to confer upon any person other than the Parties any rights or
remedies.

Section 9.11 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
Each of the parties hereto hereby irrevocably and unconditionally agrees
(i) that it is and shall continue to be subject to the jurisdiction of the
courts of the State of Nevada and of the federal courts sitting in the State of
Nevada, and (ii)(A) to the extent that such party is not otherwise subject to
service of process in the State of Nevada, to appoint and maintain an agent in
the State of Nevada as such party’s agent for acceptance of legal process and
notify the other parties hereto of the name and address of such agent, and
(B) to the fullest extent permitted by law, that service of process may also be
made on such party by prepaid certified mail with a proof of mailing receipt
validated by the U.S. Postal Service constituting evidence of valid service, and
that, to the fullest extent permitted by applicable law, service made pursuant
to (ii)(A) or (B) above shall have the same legal force and effect as if served
upon such party personally within the State of Nevada.

Section 9.12 Assignment. This Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns.

Section 9.13 Remedies Cumulative; Specific Performance. The rights and remedies
of the parties hereto shall be cumulative (and not alternative). The parties to
this Agreement agree that, in the event of any breach or threatened breach by
any party to this Agreement of any covenant, obligation or other provision set
forth in this Agreement for the benefit of any other party to this Agreement,
such other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.

 

Section 9.14 Waiver.

 

(a) No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 

(b) No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

Section 9.15 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.

 

 

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

The parties hereto have caused this Agreement to be executed and delivered as of
the date first above written.

 

The Purchaser:

3DX Industries, Inc.

a Nevada corporation

By: _______________________________

Name:

Title:

The Seller:

Roger Janssen
an individual

By: ________________________________

Name: Roger Janssen

 

 

 

 

 

 

 

 

EXHIBIT A

 

EQUIPMENT PURCHASED

 

1)    Alliant Manual Mill w/ Read out

2)   Bridgeport Manual Mill

3)   Fanuc Rob Drill P009TL215-16IM 1999

4)   Fanuc Rob Drill P014TL103-16IM 2001

5)   Brown & Sharpe Validator 700-7100-2286 

6)   Acroloc CNC Machine 87111905 - 40" X Travel

7)   Acroloc CNC Machine 85121755 - 40" X Travel

8)   Acroloc CNC Machine 85101720 - 40" X Travel

9)   Acroloc CNC Machine 382031123 - 40" X Travel

10) Acroloc CNC Machine 8811010228 - 96" X Travel  

11) Acroloc CNC Machine 89052096 - 40" X Travel

12) Acroloc CNC Machine 3850316123 - 40" X Travel

13) Acroloc CNC Machine 88102003 - 40" X Travel  

14) Acroloc CNC Machine 781099977 - 40" X Travel

15) Matsura MC760 - MX2 1983

16) Matsura MC760 - MX5 1985

17) Matsura MC760 - MX2 1983

18) Cincinnati SABRE 2000 30 x 32 x 80 - Acramatic 2100 197

19) Hardinge ToolRoom Lathe

20) KBC OD Grinder Model LF-800G

21) Smart Sonic Cleaner Model 2000

22) Tooling

23) Software

 

 



EXHIBIT B

 

BILL OF SALE AND ASSIGNMENT

 

KNOW ALL MEN BY THESE PRESENTS THAT, for value received, the undersigned, Roger
Janssen, an individual (“Seller”), does hereby sell, assign, convey and transfer
unto 3DX Industries, Inc., a Nevada corporation (“Purchaser”), all of Seller’s
right, title and interest in and to the property more particularly described on
Schedule A attached hereto and made a part hereof.

 

Seller hereby warrants to Purchaser, its successors and assigns, that Seller is
the rightful owner of the property conveyed; that Seller is conveying to
Purchaser good and merchantable title to all of the property conveyed, free and
clear of all liabilities, obligations, claims, and encumbrances of any kind or
nature; and that Seller (and Seller’s successors and assigns) will warrant and
defend this sale against the claims and demands of all persons whomsoever.

 

Seller hereby covenants and agrees that it will, at the request of Purchaser and
without further consideration, execute and deliver, and will cause its employees
to execute and deliver, such other instruments of sale, transfer, conveyance and
assignment, and take such other action as may be reasonably necessary to vest in
Purchaser, its successors and assigns, good and merchantable title to the
property conveyed, free and clear of all liabilities, obligations, claims, and
encumbrances of any kind or nature and to put Purchaser in control and
possession thereof.

 

Seller does hereby irrevocably constitute Purchaser, its successors and assigns,
as Seller’s true and lawful attorney-in-fact, with full power of substitution,
in Seller’s or Purchaser’s name, to claim, demand, collect and receive the
property conveyed.

 

This instrument shall be binding on Seller and its successors and assigns, and
shall inure to the benefit of Purchaser and its successors and assigns.

 

Dated this ___day of ________, 2013.

 

 

SELLER:

 

 

ROGER JANSSEN

 

 

By:____________________________

 

 

 

 

